EXHIBIT 10(p)(p)

NON-LTIP

STOCK UNIT CERTIFICATE

This Stock Unit Certificate represents the grant to             of
            stock units (the “Stock Units”) pursuant to the terms of the EMCOR
Group, Inc. 2010 Incentive Plan.

The Stock Units shall be subject to the same terms and conditions as if they
were granted as stock units under the EMCOR Group Long Term Incentive Plan (the
“LTIP”) and the rights and obligations of             and EMCOR Group, Inc. as
to the Stock Units shall be the same as if they were stock units issued
            under the LTIP.

 

(Seal)

   

EMCOR Group, Inc.

     

EMCOR Group, Inc.

     

By: _____________________

ATTEST:

 

 

                Secretary

Dated: